       Case 5:16-cv-03215-DDC-TJJ Document 58 Filed 11/05/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


JASON ALAN JUSTICE,

                Plaintiff,

v.                                                                Case No. 16-3215-DDC-TJJ

STATE OF KANSAS, et al.,

            Defendants.
____________________________________

                                  MEMORANDUM AND ORDER

        Pro se1 plaintiff Jason Alan Justice filed a document titled “Declaration of Void

Judgement and Writ of Error Corum Nobis” (Doc. 56). Its contents are familiar. The court

denied plaintiff’s prior Motion to Void Judgment and Recusal (Doc. 53). See Doc. 54 at 2. In

that earlier motion, plaintiff cited Kan. Stat. Ann. § 60-260(b)(4), the Kansas rule of civil

procedure governing motions seeking relief from a final judgment. See Doc. 53 at 1. The court

held that to the extent it could construe plaintiff’s motion as one for relief under Federal Rules of

Civil Procedure 59 or 60, he had failed to satisfy the requirements of either rule. See Doc. 54 at

2. It also concluded that plaintiff failed to establish any grounds to remove the assigned judge

from the case. See id.

        Here, plaintiff asks the court to retread ground already covered in the earlier Order (Doc.

54). See Doc. 56 at 1. To support his reassertion that the court’s judgments are void, plaintiff


1
        Because plaintiff proceeds pro se, the court construes his pleadings liberally. See Hall v.
Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (holding that courts must construe pro se litigant’s
pleadings liberally and hold them to a less stringent standard than formal pleadings drafted by
lawyers). But, under this standard, the court does not assume the role as plaintiff’s advocate. Garrett v.
Selby Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). The court does not construct
arguments for plaintiff or search the record. Id.
       Case 5:16-cv-03215-DDC-TJJ Document 58 Filed 11/05/20 Page 2 of 3




again cites Kan. Stat. Ann. § 60–260(b)(4), as well as “Federal Rule § 60,” which the court

construes as a reference to Federal Rule of Civil Procedure 60. See id. Although plaintiff titled

his filing as a “Declaration” and not a motion, the court liberally construes the filing as another

motion seeking relief under Rule 60(b)(4). 2 But the court already concluded that plaintiff failed

to satisfy Rule 60. See Doc. 54 at 2. Plaintiff also reasserts that the assigned judge must be

recused. Doc. 56 at 1. Again, the court already concluded that plaintiff failed to support that

claim. See Doc. 54 at 2. Plaintiff’s filing is repetitive and contains no new or different grounds

that would qualify for relief under Rule 60. The court thus denies his motion.

        Plaintiff also has filed a document titled “Request for Statu[ ]s Update & Immediate Due

Process Hearing” (Doc. 57). In response, the Clerk of the Court mailed plaintiff a copy of the

docket sheet. See Docket Entry 57 (“(Docket sheet mailed to Plaintiff Justice.)”). Thus, his

request for a status update now is moot. So, the court can deny that request. The court also

declines to grant his request for an “immediate due process hearing.” See Doc. 57 at 1. Plaintiff

provides no authority or any other reason why the court should grant him an immediate due

process hearing. The court thus denies the relief plaintiff seeks in this filing.

        IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s “Declaration of

Void Judgement and Writ of Error Coram Nobis” (Doc. 56) is denied.

        IT IS FURTHER ORDERED THAT plaintiff’s “Request for Statu[ ]s Update &

Immediate Due Process Hearing” (Doc. 57) is denied.




2
         Plaintiff also describes this filing as a “renewed and revised VOID JUDGMENT” in a separate
filing. See Doc. 57 at 1. This description gives the court another reason to construe his “Declaration” as
another motion seeking relief under Rule 60(b)(4).

                                                     2
Case 5:16-cv-03215-DDC-TJJ Document 58 Filed 11/05/20 Page 3 of 3




IT IS SO ORDERED.

Dated this 5th day of November, 2020, at Kansas City, Kansas.

                                         s/ Daniel D. Crabtree______
                                         Daniel D. Crabtree
                                         United States District Judge




                                     3
